RECOMMENDED FOR FULL-TEXT PUBLICATION
              Pursuant to Sixth Circuit Rule 206
    ELECTRONIC CITATION: 2000 FED App. 0061P (6th Cir.)
                File Name: 00a0061p.06


UNITED STATES COURT OF APPEALS
               FOR THE SIXTH CIRCUIT
                 _________________


                               ;
                                
 UNITED STATES OF AMERICA,
                                
           Plaintiff-Appellee,
                                
                                
                                       No. 99-5484
           v.
                                
                                 >
 A.R.,                          
          Defendant-Appellant. 
                               1

       Appeal from the United States District Court
     for the Western District of Tennessee at Jackson.
      No. 99-10011—James D. Todd, District Judge.
                Argued: October 29, 1999
           Decided and Filed: February 17, 2000
  Before: JONES, BOGGS, and COLE, Circuit Judges.
                   _________________
                       COUNSEL
ARGUED: David W. Camp, DOWDEN, ZDANCEWICZ &
CAMP, Jackson, Tennessee, for Appellant. John T. Fowlkes,
ASSISTANT UNITED STATES ATTORNEY, Memphis,
Tennessee, for Appellee. ON BRIEF: David W. Camp,
DOWDEN, ZDANCEWICZ & CAMP, Jackson, Tennessee,
for Appellant. John T. Fowlkes, ASSISTANT UNITED
STATES ATTORNEY, Memphis, Tennessee, for Appellee.

                            1
2     United States v. A.R.                        No. 99-5484      No. 99-5484                         United States v. A.R.    15

                    _________________                               See, e.g., United States v. Wong, 40 F.3d 1347, 1371 (2d Cir.
                                                                    1994). More importantly, they held that the time between the
                        OPINION                                     government’s motion to transfer and the court’s disposition of
                    _________________                               that motion was tolled as part of § 5036's “interest of justice”
                                                                    exception to the thirty-day deadline. See id; United States v.
   NATHANIEL R. JONES, Circuit Judge. Defendant-                    Romulus, 949 F.2d 713, 716 (4th Cir. 1991). This is
Appellant A.R. appeals the district court’s order for transfer      consistent with this and other circuits’ willingness to grant
to adult criminal prosecution for crimes A.R. committed when        such exceptions liberally. See, e.g., One Juvenile Male, 939
he was 17 and 18 years old. A.R. also challenges the court’s        F.2d 321, 324 (6th Cir. 1991) (concluding that two
dismissal of his motion to set aside the order of transfer on       continuances which delayed the trial beyond the thirty-day
speedy trial grounds. Because the district court did not abuse      deadline fell within the “interest of justice exception”). And
its discretion in ordering A.R.’s transfer, we AFFIRM.              contrary to A.R.’s suggestion, there is no requirement that a
                                                                    court must make its transfer determination within thirty days
                               I.                                   of the motion’s filing. Cf. Wong, 40 F.3d at 1371 (excluding
                                                                    from the thirty-day requirement the forty days which elapsed
                   A. Procedural History                            between the filing of the transfer motion and the court’s
  On February 2, 1999, the United States filed an Information       disposition). In sum, we see no reason to depart from the
against A.R. which charged him with a number of criminal            Second and Fourth Circuit approaches, which comport with
actions: conspiracy; armed robberies of a Little Caesar’s Pizza     the statute’s express exception to the thirty-day requirement.
Parlor and Po Folks Restaurant on October 18, 1997 and in                                         IV.
November 1997, respectively; and two drug offenses in
November 1997 and in March 1998, the latter occurring after           On appeal, A.R. has essentially sought to re-argue the case
A.R.’s 18th birthday. The Government also filed motions to          that he made and lost before the district court. A.R. has made
detain A.R. pending trial and to transfer his proceedings to        no showing that the court abused its discretion. He has also
adult criminal prosecution. A.R. was arrested and taken into        failed to show a speedy trial violation. We therefore
custody on February 3, 1999. On February 18, the district           AFFIRM the district court’s order of transfer.
court issued an order to detain A.R. without bond. Fifty-five
days after his initial detention, on March 30, the district court
held a transfer hearing. There, the court found for the
Government, ordering A.R.’s transfer to adult criminal
prosecution on April 2. On April 5, the court denied A.R.’s
motion to set aside the order of transfer. A.R. filed a notice
of appeal on April 7, 1999.
14       United States v. A.R.                            No. 99-5484        No. 99-5484                          United States v. A.R.      3

to wait until after trial and a final judgment to appeal the                                   B. The Transfer Hearing
claim, the adult trial would have already sacrificed the “legal
and practical benefits of being tried as a juvenile.” Angelo D.,               At A.R.’s transfer hearing, several witnesses testified on
88 F.3d at 858 (quoting United States v. Doe, 49 F.3d 859,                   behalf of the Government and A.R. This testimony provided
865 (2d Cir. 1995)). These lost benefits include “pretrial                   information relevant to the list of factors that the Federal
detention in a foster home or community-based facility near                  Juvenile Delinquency Act (“FJDA”), 18 U.S.C. § 5032,
the juvenile’s home instead of adult prison . . . , and the                  requires judges to consider in determining whether to transfer
sealing of records and the withholding of the juvenile’s name                a juvenile delinquent to adult criminal proceedings.
and picture from the media.” Id. Just as in the case of other                Information was provided on the following enumerated
substantive and procedural claims, if the speedy trial violation             factors:
would have led to dismissal of the case, those “benefits”
would be sacrificed by requiring an adult criminal trial before                1.   A.R.’s Age and Social Background
allowing an appeal for the violation. This “loss” satisfies the
third prong of the collateral order test, and distinguishes the                A.R. was 18 years old at the time of the transfer hearing,
juvenile context from non-juvenile cases where speedy trial                  and was 17 and 18 years of age at the time of the alleged
claims do not meet that third prong. See United States v.                    offenses. It is undisputed that A.R. has been diagnosed with
Bilsky, 664 F.2d 613 (6th Cir. 1981) (concluding that Speedy                 Attention Deficit Hyperactivity Disorder (ADHD) and a
Trial Act rights are not    irrevocably lost if an immediate                 learning disability. As the district court stated, there is little
appeal is unavailable).6                                                     additional information on A.R.’s social background. The
                                                                             record indicates that he lives in a “low to middle class”
  2.      Merits of Speedy Trial Claim                                       income home. Although his parents never married, they have
                                                                             always been amicable, and, according to A.R., have both
   Finally, the broad reading of the “interest of justice”                   provided for his basic needs. Mr. Veldon Reedy, a clinical
exception to the thirty-day requirement, 18 U.S.C. § 5036,                   social worker who examined A.R., noted in his evaluation
stands decisively against the merits of A.R.’s speedy trial                  that A.R. has a stable home environment. Mary Jo Bell, the
argument. Most on point are decisions by the Fourth and                      Intake Counselor for the Madison County Juvenile Court
Second Circuits which considered and rejected defendants’                    Services, testified that although A.R.’s mother was
claims that the thirty-day period required by 18 U.S.C. § 5036               supportive, she was not in control of her son’s behavior. Bell
had elapsed due in part to an intervening transfer motion.                   also testified that A.R. was at one time removed from the
First, those courts concluded that the thirty-day clock begins               custody of his mother to be with his aunt, and spent
to run on the date the juvenile is taken into federal custody.               considerable amounts of time with his aunt.
                                                                               2.   The Extent and Nature of A.R.’s Prior Delinquency
                                                                                    Record
     6
      Our holding is limited to speedy trial claims filed after a district
court has issued a transfer order. We do not address whether a juvenile        Beginning in 1992, A.R. was charged with unruly conduct
delinquency speedy trial claim is reviewable before the substantive          and placed in a Teacher, Parent, Probation Officer program
transfer order decision is rendered; an unpublished decision by this Court   and ordered to attend counseling at a behavioral center. His
held that such a claim was not reviewable under the collateral order         problems continued, however. In 1995, A.R. was charged
doctrine because that issue “is fully reviewable following an adjudication
of delinquency.” United States v. Juvenile Male, 178 F.3d 1297, 1999 WL      with vehicular burglary, theft, and vandalism (under five
107594, at *2 (6th Cir. 1999) (unpublished decision) (per curiam).           hundred dollars). In the same year, he was arrested for
4        United States v. A.R.                   No. 99-5484      No. 99-5484                               United States v. A.R.        13

criminal trespassing, assault, and evading arrest. In March of    final decision, it is not reviewable unless it falls within the
1996, A.R. was again charged with theft (of a Sears store) and    collateral order doctrine.4 To fall within that doctrine,
disruption of a school assembly by fighting. In January 1997,
A.R. was charged with disorderly conduct for fighting.              an order must (1) ‘conclusively determine the disputed
                                                                    question,’ (2) ‘resolve an important issue completely
   Despite these numerous arrests, A.R. has only been found         separate from the merits of the action,’ and (3) ‘be
guilty of two minor offenses. Some of the charges were              effectively unreviewable on appeal from a final
dropped, and in other cases A.R. was ordered to stay away           judgment.’
from the premises where the alleged incident occurred or to
pay restitution to the victim. He has also been assigned to a     Midland Asphalt Corp. v. United States, 489 U.S. 794, 799
number of specialty programs designed to address his              (1989) (quoting Coopers & Lybrand v. Livesay, 437 U.S. 463,
disabilities.                                                     468 (1978)). Courts have uniformly concluded that orders
                                                                  transferring juveniles for adult prosecution are immediately
    3.    A.R.’s Intellectual Development and Psychological       appealable under the collateral order doctrine. See, e.g., One
          Maturity                                                Juvenile Male, 40 F.3d at 844 (concluding that           a transfer
                                                                  order satisfies all three collateral order criteria).5 Some courts
  Testing of A.R. has revealed low levels of academic             have applied the logic of these decisions to appeals on
achievement and intelligence. A.R. was initially tested and       procedural claims. See, e.g., Angelo D., 88 F.3d at 858 (“The
placed in special education classes when he was in middle         justifications for allowing the immediate appeal of transfer
school. He has long been diagnosed with ADHD and with a           orders remain the same regardless of whether the appeal is
learning disability. The defense’s expert, Mr. Reedy, testified   based on an alleged procedural or substantive deficiency.”).
that although A.R. is eighteen years old, those diagnoses
generally cause a thirty percent “drop in expectations” for         We believe that the logic of these holdings applies in this
cognitive and emotional levels, meaning that a person of          case. A speedy trial claim following a transfer order in the
A.R.’s age and conditions functions at the level of a ten- to     juvenile context implicates the very concern which allows us
eleven-year-old. Ms. Estell Staten, the probation officer and     to hear appeals on the merits of transfer orders under the
community service caseworker for the Madison County               collateral order doctrine--namely, if defendants like A.R. have
Juvenile Court Services, testified that A.R. was able to
communicate with her adequately and seemed of average
intelligence.                                                         4
                                                                        We can not hear this claim under pendent jurisdiction because it is
                                                                  not the case that “the appealable issue at hand cannot be resolved without
    4.    The Nature of Past Treatment Efforts and A.R.’s         addressing the nonappealable collateral issue.” Chambers v. Ohio Dep’t
          Response to Such Efforts                                of Human Servs., 145 F.3d 793, 797 (6th Cir. 1998).
  A.R. has been placed in special education classes since             5
                                                                        The crux of these decisions is the conclusion that the third prong of
middle school. He has also undergone special investigation        the collateral order test is met--that a transfer order is effectively
and behavioral treatment in a school program called the “M        unreviewable on appeal from a final judgment. Courts have found this
team,” which designs individual educational and behavioral        prong to be satisfied by juvenile transfer orders because “an appeal from
plans for youths with conditions such as A.R.’s. A.R.’s           a final judgment would do little to resurrect the special protections
                                                                  afforded juvenile defendants” that will have been lost by the transfer--
teacher, Ms. Arnold, testified that the M-team approach had       such as detention in foster homes rather than adult prisons and the sealing
achieved some success in A.R.’s treatment and educational         of records. United States v. Angelo D., 88 F.3d 856, 858 (10th Cir. 1996).
12       United States v. A.R.                          No. 99-5484        No. 99-5484                        United States v. A.R.     5

th[e] program long enough to get long-term treatment, which                progress. She stated that A.R. had the intelligence to be
is probably necessary.” J.A. at 203-04. These determinations               taught, demonstrated the ability to learn, and further
are well within the district court’s fact-finding purview, are             “demonstrated that with the right structure he could function
supported by evidence in the record, and are consistent with               well with others.” J.A. at 141. The defense claims that the
reasoning employed by past courts. See T.F.F., 55 F.3d at                  attempts to treat A.R. and accommodate the ADHD and
1121-22 (upholding a district court’s conclusion that a                    learning disability from which he suffers were not supported
defendant could not remain in the juvenile system after he                 by the school system. Ms. Marcella Fletcher, a Tennessee
reached nineteen). Although there is some testimony                        Legal Services attorney who represented A.R. concerning
contradicting some of these conclusions, these are instances               special education issues, testified that she had to file a due
where the district court has simply chosen to credit the                   process notice against the school in order to assure that A.R.
Government’s evidence over A.R.’s. 3 This is within its                    would be treated properly for his ADHD.
discretion, and is not clearly erroneous.
                                                                             Reedy testified that A.R. received Ritalin for about three
                                  C.                                       years, but that the treatment had been discontinued. He
                                                                           further testified that with the medication, A.R. had “tended to
  A.R.’s second argument is that the Government violated 18                do better”--without the medication, he was “going to be pretty
U.S.C. § 5036 because he was not brought to trial within                   much doomed to not being successful academically and []
thirty days of the date of his detention. Since he was detained            behaviorally.” J.A. at 170. Reedy further testified that the
on February 3, 1999, A.R. argues that he should have been                  “M team” response was not adequate to treat A.R.’s
brought to trial within thirty days of that detention--no later            problems--“I would like to have seen a more intensive type of
than March 5. Instead, even the transfer hearing was not                   work done . . . . [H]e should have had [] some intensive
conducted until March 30. A.R. filed a motion to set aside                 counseling since his early childhood.” J.A. at 132.
the transfer order on this ground, which the district court
denied.                                                                      5.   The Availability of Programs Designed to Treat A.R.’s
                                                                                  Behavioral Problems
  1.      Jurisdiction To Hear this Claim
                                                                             Brenda Roden, the Madison County Juvenile Court Clerk,
   We find that this Court has jurisdiction to hear the speedy             testified that the county’s juvenile system had an age limit of
trial claim. Because the court’s denial of the motion is not a             19. Christopher Bryant Worrell, an employee of the
                                                                           Correction Corporation of America at the Shelby Training
                                                                           Center in Memphis, Tennessee, testified as to the availability
     3                                                                     of that private facility for A.R. Worrell testified that the
      Perhaps the most questionable aspect of the district court’s         Center provides numerous programs offering education and
reasoning is its assessment of the likelihood of rehabilitation at the
privately-run Shelby Training Center--which Mr. Reedy testified would      guidance for incarcerated juveniles. Worrell explained that
be better suited for A.R. Unlike the other state-run juvenile facilities   “there is further provided to an individual incarcerated over
(who do not treat persons over the age of 18), the Shelby Center treats    the age of eighteen educational opportunities based upon what
people until they reach the age of 21. That would enable A.R. to receive   needs and desires are necessary as determined by the guidance
about two years of treatment, casting some doubt on the district court’s   counselor. He (A.R.) would be placed into a structured
conclusion that the Shelby Center treatment would be “relatively short-
term” for A.R. J.A. at 203. But given the court’s broad discretion in      environment . . . The facility is described as secured” and
making such a conclusion, and the fact that this is only one of the six    “rehabilitative in nature.” J.A. at 221. Reedy testified that
factors to be weighed, this is not grounds for reversal.
6      United States v. A.R.                       No. 99-5484      No. 99-5484                                United States v. A.R.         11

the Shelby Center’s “highly structured” environment, with           “juvenile record” is indeed     unclear, but is a question we need
both educational training and counseling components, would          not resolve in this case.2 Moreover, the fact that many of
be helpful to A.R. J.A. at 171-72.                                  A.R.’s acts were merely property crimes, and did not involve
                                                                    actual violence, does not preclude the district court from
  On these facts, the district court ordered A.R. transferred to    considering them as part of this analysis. Other courts have
adult proceedings.                                                  taken into account non-violent aspects of a delinquency
                                                                    record that show a “pattern of continuous lack of respect for
                               II.                                  authority . . . [and] that [a juvenile’s] criminal activity is not
                                                                    an isolated event, but continued despite prior corrective and
  We review a district court’s order of transfer for abuse of       rehabilitative effort . . . .” United States v. Juvenile No. 1, 118
discretion. See United States v. T.F.F., 55 F.3d 1118, 1120 F.3d 298, 309 (5th Cir. 1997).
(6th Cir. 1995). Such an abuse of discretion occurs “if the
district court fails to make the required factual findings, or if     A.R.’s argument that the court did not give enough weight
those findings are clearly erroneous.” Id.                          to A.R.’s low intellectual development and psychological
                                                                    maturity is also unavailing. As stated supra, the district court
                               III.                                 can choose how much weight to give each factor, and courts
                                                                    have consistently rejected the notion that the failure to satisfy
                               A.                                   one or two factors negates the government’s case for transfer.
   The purpose of the Federal Juvenile Delinquency Act is to        Moreover, courts have generally concluded that lower
“remove juveniles from the ordinary criminal process in order       maturity and intelligence do not negate a transfer finding as
to avoid the stigma of a prior criminal conviction and to           long as a defendant has the cognitive ability to conform his
encourage treatment and rehabilitation.” United States v. One       conduct to the law. See, e.g., One Juvenile Male, 40 F.3d at
Juvenile Male, 40 F.3d 841, 844 (6th Cir. 1994) (citation           845 (noting that a psychologist evaluating a defendant “did
omitted). This aim, however, is counter-balanced by the need        not believe an identified learning disability bore on
to protect the public from violent and dangerous offenders          defendant’s ability to conform his conduct to law”).
and their criminal acts. See id. Thus, a juvenile who commits          For similar reasons, the district court did not clearly err
a felony when he or she is fifteen or older may be subject to       when it concluded that “past treatment efforts have failed,”
adult criminal procedures if a district court deems it to be “in    J.A. at 203, and that any juvenile treatment would be “short-
the interests of justice.” T.F.F., 55 F.3d at 1119 (quoting 18      lived” because A.R. is already over 18 and “couldn’t stay in
U.S.C. § 5032).         Specifically, a district court must
“determine[] whether the risk of harm to society posed by
affording the defendant more lenient treatment within the               2
juvenile justice system [is] outweigh[ed by] the defendant’s              While the Eighth Circuit has concluded that § 5032's listing of a
chance for rehabilitation.” One Juvenile Male, 40 F.3d at 844.      prior delinquency record as a factor only encompasses prior convictions,
                                                                    see United States v. Juvenile LWO, 160 F.3d 1179, 1182-83 (8th Cir.
The statute requires that in making this determination, the         1998), the Seventh Circuit has concluded that the phrase “record”
district court must make record findings as to the following        includes both delinquency “convictions” and arrests, United States v.
factors:                                                            Wilson, 149 F.3d 610, 613 (7th Cir. 1998). We need not resolve this
                                                                    question since the district court did not place greater weight on this factor
    1) the age and social background of the juvenile;               relative to others. See Anthony Y., 172 F.3d at 1253 (noting the different
                                                                    approaches but choosing not to decide which is appropriate because the
                                                                    additional conduct was also relevant to other statutory factors).
10   United States v. A.R.                        No. 99-5484      No. 99-5484                       United States v. A.R.        7

findings simply because the evidence is subject to multiple          2) the nature of the alleged offense (which, for the
interpretations.”)                                                      purposes of this inquiry, a court may   assume to
                                                                        have been committed, see One Juvenile Male, 40
  In this case, the district court undertook an analysis of each        F.3d at 845), including the defendant’s role in the
factor. Its conclusions regarding each factor are reasonable            offense;
interpretations of the facts, and comport with caselaw from
this and other circuits.                                             3) the extent and nature of the juvenile’s prior
                                                                        delinquency record;
   First, the court’s noting A.R.’s advanced age was consistent
with this Court’s and other courts’ conclusions that the closer      4) the juvenile’s present intellectual development and
a defendant is to eighteen, the greater the presumption that he         psychological maturity;
be treated as an adult. See, e.g., T.F.F., 55 F.3d at 1121
(accepting district court’s reasoning that “because defendant        5) the nature of past treatment efforts and the juvenile’s
was eighteen at the time of the transfer hearing, there was             response to such efforts; and
little time to rehabilitate defendant within the juvenile
system”); United States v. Smith, 178 F.3d 22, 27 (1st Cir.          6) the availability of programs within the juvenile
1999) (“[T]he proximity of a juvenile’s age to age eighteen is          system designed to treat the juvenile’s behavioral
another important factor for the court’s consideration.”);              problems.
United States v. Juvenile No. 1, 118 F.3d 298, 308 (5th Cir.
1997) (affirming district court’s conclusion that a defendant      See 18 U.S.C. § 5032. It is up to the district court “how much
was “rapidly approaching the age at which he should be held        weight to give each factor.” T.F.F., 55 F.3d at 1120.
accountable for his actions under the adult criminal justice
system”).                                                            Title 18 U.S.C. § 5036, which A.R. claims has also been
                                                                   violated, provides a “speedy trial” component to delinquency
  Similarly, the court’s placing considerable weight on the        adjudications:
nature of A.R.’s crimes is both reasonable and consistent with
precedent. As this Court noted in One Juvenile Male, “[t]he          If an alleged delinquent who is in detention pending trial
practice of giving great weight to the nature of the alleged         is not brought to trial within thirty days from the date
offense in determining a juvenile’s prospect for rehabilitation      upon which such detention was begun, the information
has been sanctioned by several courts.” 40 F.3d at 846. The          shall be dismissed on motion of the alleged delinquent or
court’s emphasis on the seriousness of armed robbery in              at the direction of the court, unless the Attorney General
particular has also been echoed by other courts. See, e.g.,          shows that additional delay . . . would be in the interest
Smith, 178 F.3d at 26 (noting that in every published case           of justice in the particular case.
where a juvenile was transferred to adult status for armed         18 U.S.C. § 5036.
robbery, the transfer was upheld by the appellate court).
  A.R. challenges the district court’s conclusion that he has
an “extensive prior delinquency record” by claiming that as
most of that record involves charges that were dropped, he
has actually only been found guilty of several minor
delinquent acts. The scope of § 5032's reference to the
8        United States v. A.R.                          No. 99-5484       No. 99-5484                        United States v. A.R.      9

                                  B.                                        couldn’t stay in that program long enough to get long-
                                                                            term treatment, which is probably necessary.
                                  1.
                                                                          J.A. at 203-04. In sum, after having “consider[ed] all the
   The district court looked at the evidence regarding each of            factors as a whole,” the district court concluded that it had
the six enumerated factors, making the following                          “no choice but to rule that [A.R.] should be transferred for
determinations. First, the district court noted that A.R. was             adult prosecution.” The court placed particular weight on the
18, “so he is now an adult by legal standards.” The court also            juvenile system’s inadequacy in “handl[ing] juveniles of this
noted that it had “very little information about his social               background and of this sort.” J.A. at 204.
background.” J.A. at 201. Second, the court found the nature
of the alleged offenses to be “serious”-- “among the most                                               2.
serious crimes that can be alleged.” J.A. at 201-02. The court
further noted that one of the alleged drug offenses occurred                 We do not find that the district court abused its discretion
when A.R. had already reached 18. Third, the court found                  in issuing the transfer order. The burden which A.R. must
that A.R. had an “extensive prior delinquency record ranging              overcome is high indeed. Even though “the government bears
from disorderly behavior, or disruptive behavior, all the way             the burden of rebutting the statutory presumption of juvenile
through robbery.” J.A. at 202. Fourth, the court found that               treatment,” the “statute does not require more” from a district
A.R.’s intellectual development and psychological maturity                court than simply to make findings for each factor, and to
were “low.” “He seems at best low average on the academic                 consider each factor in determining whether the transfer
achievement and intelligence testing.” J.A. at 202. The court             would be in the interests of justice. T.F.F., 55 F.3d at 1121.
noted that this was a factor that “would militate toward                  Moreover, a district court has broad discretion in how it
keeping him as a juvenile.” Id. Fifth, the court found that               balances and weighs the import of the different factors--“[t]he
regardless of whose fault it was,1 past treatment efforts had             court need not even find a majority of factors weigh in favor
failed to remedy A.R.’s behavioral problems. Despite                      of the prevailing party, as it is not required to give equal
“numerous individualized educational plans tried, none of                 weight to each factor but may balance them as it deems
[them] have worked. Alternative schools were tried but had                appropriate.” United States v. Anthony Y., 172 F.3d 1249,
not worked. In fact, the more the system tried to concentrate             1252 (10th Cir. 1999)(quoting United States v. Leon, D.M.,
on the juvenile’s problems, the more serious his crimes                   132 F.3d 583, 589 (10th Cir. 1997)) (internal quotation marks
became.” J.A. at 203. Finally, crediting Mr. Worrell’s                    omitted). It also has broad discretion in how the adduced
testimony, the court found that there are programs available              facts color its consideration of each factor, particularly since
within the juvenile system for behavioral problems such as                “many of the statutory factors leave considerable room for
A.R.’s. However:                                                          interpretation . . . and neither § 5032 nor the case law
                                                                          interpreting it specifies how these characteristics should be
    the problem[] with those programs is that for this                    assessed in a particular juvenile.” Leon, D.M., 132 F.3d at
    juvenile they would be relatively short-term. He’s                    590-91. In sum, the trial court’s decision carries great weight
    already over 18. He wouldn’t stay in that program or                  at the appellate level. See Anthony Y., 172 F.3d at 1254
                                                                          (“Under our deferential standard of review[], we do not
                                                                          evaluate whether we would have made a different finding in
                                                                          the first instance, nor do we reverse adequately supported
     1
     A.R. and some of his witnesses claimed that the school’s treatment
had been inadequate.